In an action to recover the agreed price for the use and occupancy of premises under a lease, order dismissing the first counterclaim on the ground that the contract, which absolves the lessor from liability for negligence resulting, in damage to the lessee, was entered into prior to the enactment of and is not, affected by section 234 of the Real Property Law, and dismissing the second counterclaim, with leave to plead over, affirmed, with ten dollars costs and disbursements. Appellant’s time to plead over as to the second counterclaim extended until ten days after the entry of the order hereon. No opinion. Lazansky, P. J.„ Hagarty, Johnston, Adel and Close, JJ., concur.